Name: Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  consumption;  prices
 Date Published: nan

 No L 181 /26 Official Journal of the European Communities 21 . 7. 77 COMMISSION REGULATION (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality Article 2 The special measures shall be decided upon in the light of the following criteria :  the situation and the prospects regarding the availa ­ bilities of cereals on the Community market,  the import prospects for cereals and the export prospects for common wheat,  the trend in the price quotations of common wheat of bread-making quality at the most repre ­ sentative centres in the Community. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1386/77 (2), and in particular Article 8 (4) thereof, Whereas Article 8 (4) of Regulation (EEC) No 2727/75 provides that the nature and application of the special intervention measures are to be decided by the Commission in accordance with the procedure laid down in Article 26 thereof ; whereas in order as far as possible to avoid disturbing the market in common wheat of bread-making quality, the conditions under which the special intervention measures are to be applied and the range of these measures should be determined in advance ; whereas, moreover, provision must be made so that these measures can be applied quickly ; Whereas the special intervention measures must all , depending on the state of the cereals market, support the price of common wheat of bread-making quality on the said market at the level of the reference price ; Whereas, in order to do this, the special measures should be graduated to reflect the seriousness of the market situation by providing first for flexible measures and then for more specific support measures leading ultimately to actual buying in ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 3 The special intervention measures shall be adopted on the initiative of the Commission or at the request of Member States . They shall specify in particular :  the quality and quantity of the cereals involved,  the geographical scope of the measure and any duration thereof. Article 4 Depending on the market situation, the Commission shall adopt in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 one or more of the following special intervention measures for common wheat of bread-making quality : 1 . The conclusion of a storage contract between an intervention agency and a holder at a daily charge to be determined. 2. The conclusion of a storage contract identical to that provided for under 1 above, but giving the intervention agency the right to purchase on the expiry of the contract all or part of the quantity involved at the reference price adjusted where appropriate upwards or downwards as provided for in Article 5 (3) to (5). The intervention agency shall be authorized to exer ­ cise the said right in accordance with the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75 . HAS ADOPTED THIS REGULATION : Article 1 The special intervention measures referred to in Article 8 (2) of Regulation (EEC) No 272117S shall be adopted in accordance with the following Articles . ( ¢) OJ No L 281 , 1 . 11 . 1975, p . 1 . (A OJ No L 158 , 29 . 6 . 1977, p . 1 . 21 . 7. 77 Official Journal of the European Communities No L 181 /27 3 . The purchase by the intervention agency at the reference price adjusted where appropriate upwards and downwards as provided for in Article 5 (3) to W ­ heating, 0-05 % ergot and 0-10 % harmful weed , seeds,  the percentage of broken grains does not exceed 5%,  the percentage of grains damaged by heat during drying operations does not exceed 0-50 % . 3 . When common wheat of bread-making quality bought in by the intervention agencies differs from the standard quality on which the reference price is based, this price shall be increased or reduced by applying a percentage of the price valid at the begin ­ ning of the marketing year. However, with effect from 1 January 1978 in the new Member States, the Community reference price valid at the beginning of the marketing year shall be taken into consideration for the purpose of this calculation . 4. When the moisture content of common wheat of bread-making quality offered for intervention is less than the moisture content laid down for the standard quality, the reference price shall be increased by an amount calculated on the basis of the percentages laid down for common wheat in Table I of the Annex to Commission Regulation (EEC) No 1570/77 on the price increases and reductions applicable to interven ­ tion in cereals (4). When the specific weight of common wheat of bread ­ making quality offered for intervention differs from the specific weight laid down for the standard quality, the increases and reductions to be applied to the refer ­ ence price shall be the percentages set out below : 4. The purchase by the intervention agency by way of tender. Article 5 1 . When the special intervention measure takes the form of purchase at the reference price, the common wheat of bread-making quality must satisfy the minimum requirements for breadmaking laid down by Council Regulation (EEC) No 1 155/77 (l) and deter ­ mined in accordance with the method for deter ­ mining the minimum bread-making quality of common wheat defined by Commission Regulation (EEC) No 1628/77 (2). The procedure for the taking-over of common wheat of bread-making quality by the intervention agencies is that laid down in Articles 2 (3), 3 , 4 and 5 of Commission Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking-over of cereals by intervention agencies (3). Any holder of homogeneous lots of a minimum of 80 tonnes of common wheat of bread-making quality shall be authorized to offer this cereal to the interven ­ tion agency. A higher minimum tonnage, however, may be fixed . 2. In order to be accepted, common wheat of bread ­ making quality must be sound, fair and of marketable quality. Such wheat shall be regarded as sound, fair and of marketable quality if it is of the typical colour of the cereal in question, free from abnormal smell and live pests (including mites) at every stage of their develop ­ ment and if :  it contains at least 90 % of common wheat of unimpaired quality,  the moisture content does not exceed a percentage fixed by the intervention agency at between 14 and 16 % according to region,  the specific weight is not less than a weight fixed by the intervention agency at between 72 and 75 kilograms per hectolitre according to region ,  the percentage of sprouted grains does not exceed 6%,  the percentage of impurities consisting of grains does not exceed 5 %,  the total percentage of miscellaneous impurities (Schwarzbesatz) does not exceed 3 % of which at the most 0 05 % are damaged by spontaneous kg/hi % Increases More than 76-0  77-0 0.3 More than 77-0  78-0 0.6 More than 78-0  79-0 0.9 More than 79-0 11 Reductions Less than 74-0  73-0 075 Less than 73-0  72 0 1.25 When two increases are applicable, only the greater increase shall be applied. 5 . Where the percentage of miscellaneous impuri ­ ties (Schwarzbesatz) exceeds 0-5 % , the reference price shall be reduced by 01 % for each excess of 01 % . Where the percentage of impurities consisting of grains and the percentage of broken grains together(!) OJ No L 136, 2. 6 . 1977, p. 10 . (2) See page 20 of this Official Journal . P) OJ No L 174, 14. 7 . 1977, p. 15 . (4) OJ No L 174, 14 . 7 . 1977, p. 18 . No L 181 /28 Official Journal of the European Communities 21 . 7. 77 exceed 4 % and the percentage of sprouted grains exceeds 2-5 %, the reference price shall be reduced by 0*05 % for each excess of 01 % . 6. Common wheat of bread-making quality bought in by the intervention agency shall be put back on the market in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect (torn 1 August 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1977. For the Commission Finn GUNDELACH Vice-President